DETAILED ACTION
This Office Action is in response to RCE filed on 7/25/2022 and Amendment filed on 6/15/2022.
Claims 1-7, 9-17, 19-26, 28-30 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, 19-26, 28-30 have been considered but are moot because the new ground of rejection utilizing a new combination of references cited in the previous office action and Herz (US20180079427A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations that are being interpreted under 35 U.S.C. 112(f) are: 
Claim 30: “means for determining a first vehicle action” and “means for operating a vehicle to implement the first vehicle action”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Regarding “means for determining a first vehicle action” and “means for operating a vehicle to implement the first vehicle action” in claim 30, such corresponding structure(s) described in the specification as performing the claimed function are recited in at least Para. 87-88 and Fig. 6:
[0087] “FIG. 6 shows a component block diagram illustrating a system 600 configured for collaboratively operating a vehicle (e.g., 100) based on vehicle- control gestures by a passenger in accordance with various embodiments. In some embodiments, the system 600 may include one or more vehicle computing systems 602 and one or more other vehicle computing system other vehicle computing systems 604 communicating via a wireless network. With reference to FIGS. lA-6, the vehicle computing system(s) 602 may include a processor (e.g., 164), a processing device (e.g., 500), and/or a control unit (e.g., 140) (variously referred to as a "processor") of a vehicle (e.g., 100). The other vehicle computing system(s) 604 may include a processor (e.g., 164), a processing device (e.g., 500), and/or a control unit (e.g., 140) (variously referred to as a "processor") of a vehicle (e.g., 100).”

[0088] “The vehicle computing system(s) 602 may be configured by machine- executable instructions 606. Machine-executable instructions 606 may include one or more instruction modules…The instruction modules may include…vehicle action determination module 612…vehicle operation module 629, and/or other instruction modules.”

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 11, 21, 30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation recited “the included indication that the vehicle operation is intended by the first passenger is received from the first passenger without automated prompting”. The examiner noted that the specification does not provide support or disclose “indication…without automated prompting”. Furthermore, the examiner noted that the specification discloses “indication…with automated prompting” in Para 107 “the added indication may be performed in response to a prompt associated with the unusual operation (e.g., the vehicle notifies the driver of the unusual operation requesting confirmation or clarification)”.
	Dependent claims 2-7, 9-10, 12-17, 19-20, 22-26, 29-29 are rejected because the claims depended on claim 1, 11, 21, 30 which is rejected base on the reason above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 11-15, 19, 21-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci US PG Publication 20140309871 (hereinafter Ricci) in view of Herz (US20180079427A1).

	Ricci was cited in a previous Office action.
	
	Regarding claim 1, Ricci discloses:
	A method executed by a processor of a vehicle for operating the vehicle in response to vehicle-control gestures by a passenger, the method comprising: [[Ricci, Abstract] “Methods and systems are presented for accepting inputs into a vehicle or other conveyance to control functions of the conveyance. A vehicle control system can receive gestures and other inputs.”]
	determining a first vehicle action by applying a first passenger profile to a detected first vehicle-control gesture performed by a first passenger, [[Ricci, Para. 262, Para. 488, Para. 490, Para. 506, Para. 513, Fig. 17, Fig. 12A] “A first data store that may be part of the vehicle control environment 300 is a profile data store 252 for storing data about user profiles and data associated with the users…The data stores 208 and/or 252 may be as described in conjunction with FIGS. 1 and/or 12A-12D;” also see [0488] “In step 1632, the vehicle control system 204 can retrieve current gestures from portion 1232 (i.e. from within a user profile 1200), which are associated with user 1240. These gestures may be used then to configure how the vehicle 104 will react if a gesture is received;” also see [0490] “…vehicle sensor data can be used by the vehicle control system 204 to determine that a person is in a zone 512 or area 508, in step 1708. The vehicle sensor data may then be used to compare against feature characteristics 1212 (i.e. feature characteristics within a user profile 1200) to identify a person, in step 1712. The vehicle control system 204 thereinafter may receive a gesture, in step 1716…Upon receiving the gesture, the vehicle control system 204 can compare the gesture to gesture characteristics in portion 1232 (i.e. gesture characteristics within a user profile 1200), in step 1720. The comparison may be made so that a statistically significant correlation between the sensor data or gesture data and the gesture characteristic 1232 is made. Upon identifying the gesture, the vehicle control system 204 can configure the vehicle 104 and/or react to the gesture, in step 1724. The configuration or reaction to the gesture may be as prescribed in the gesture characteristic 1232 (i.e. may be as prescribed in the user profile 1200, see Fig. 12A); also see [0506] “A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. A user customization module 2016 can update or enact gesture preferences, as delineated by a user profile 1200, as described in conjunction with FIG. 12A. The gesture preferences may be specific to an area 1216 or zone 1220 (i.e. of the vehicle)…The customization information may be obtained from the user identification module 822, which interfaces with the profile data 252. The user customization module 2016 may provide the customization information to the gesture recognition module 2004;” also see [0513] “Based on information from a gesture recognition module 834, the function control module 2104 may change one or more of the vehicle functions or settings, as prescribed in the user profile data described in conjunction with FIGS. 12A through 12D;” also see Fig. 17 wherein a person is identified (i.e. by comparing against feature characteristics 1212 within user profiles 1200) before receiving and identifying a gesture to configure the vehicle.] wherein the first passenger profile is selected from a plurality of passenger profiles to normalize vehicle-control gestures received from the first passenger;  [[Ricci, Para. 262, Para. 488, Para. 490, Para. 506, Para. 511, Para. 513, Fig. 12A] “A first data store that may be part of the vehicle control environment 300 is a profile data store 252 for storing data about user profiles and data associated with the users…The data stores 208 and/or 252 may be as described in conjunction with FIGS. 1 and/or 12A-12D;” also see [0488] “In step 1632, the vehicle control system 204 can retrieve current gestures from portion 1232 (i.e. from a user profile 1200), which are associated with user 1240. These gestures may be used then to configure how the vehicle 104 will react if a gesture is received;” also see [0490] “The vehicle sensor data can be used by the vehicle control system 204 to determine that a person is in a zone 512 or area 508, in step 1708. The vehicle sensor data may then be used to compare against feature characteristics 1212 to identify a person, in step 1712. The vehicle control system 204 thereinafter may receive a gesture, in step 1716…Upon receiving the gesture, the vehicle control system 204 can compare the gesture to gesture characteristics in portion 1232, in step 1720,” wherein by identifying a person by feature characteristics 1212 of user profiles 1200 (see Fig. 12A) and subsequently comparing a gesture of the user to gesture characteristics 1232 of a profile, it is implicitly disclosed that identifying a passenger selects their corresponding passenger profile from a plurality of passenger profiles to normalize vehicle-control gestures received from the passenger; also see [0506] “A user customization module 2016 can change the way in which gestures may be received by the vehicle control system 204. A user customization module 2016 can update or enact gesture preferences, as delineated by a user profile 1200 (i.e. as delineated by a selected user profile), as described in conjunction with FIG. 12A…The customization information may be obtained from the user identification module 822, which interfaces with the profile data 252. The user customization module 2016 may provide the customization information to the gesture recognition module 2004;” also see [0511] “The gesture recognition module 2004… can interpret which gesture, as may be indicated within the user profile data described in conjunction with FIG. 12A, the user desires to enact;” also see [0513] “Based on information from a gesture recognition module 834, the function control module 2104 may change one or more of the vehicle functions or settings, as prescribed in the user profile data described in conjunction with FIGS. 12A through 12D;” also see Fig. 12A wherein a plurality of passenger profiles that can be used to normalize vehicle-control gestures are shown.]	
	determining whether the detected first vehicle-control gesture includes an indication that a vehicle operation is intended by the first passenger [[Ricci, Para. 7, Para. 11, Para. 12, Para. 510, Para. 563, Para. 564] “…a method for receiving a gesture in a conveyance, comprising:…receiving a gesture from a user;…the vehicle control system sending a verification of the received gesture to the user; the vehicle control system determining if a confirmation is received in response to the verification…;” also see [0011] “An aspect of the above method includes wherein the confirmation is a second gesture;” also see [0012] “An aspect of the above method includes wherein the confirmation is an audible confirmation;” also see [0510] “The verification module 2024 may also be able to receive any confirmation from the user that the gesture as verified is the gesture desired by the user…;” also see [0563] “In step 2520, the verification module 2024 can determine whether to complete the function associated with the gesture. For example, if the user provides no confirmation, but a confirmation is assumed if no confirmation occurs after a predetermined period of time, for example 5 seconds, the gesture may still be completed. As such, the user may acquiesce to a function without interaction. Thus, no confirmation or no interaction from user may be a confirmation. If the gesture is to be completed, the method 2500 proceeds YES to step 2528. However, if the gesture is not to be completed, the method 2500 may proceed NO to step 2524;” also see [0564] “In some situations, the verification module 2024 may determine to resend the verification message, in step 2524. For example, if no confirmation is received and the gesture is not to be completed unless a confirmation is indicated, the verification module 2024 may require at least some type of confirmation…the user may try and input the gesture again…because the verified gesture was either wrong or inadvertent.”]
	operating the vehicle to implement the first vehicle action in response to determining that the detected first vehicle-control gesture includes the indication that the vehicle operation is intended by the first passenger. [[Ricci, Para. 511, Para. 513, Fig. 25] “…Once the gesture is recognized and interpreted correctly, verified, and/or confirmed, the gesture recognition module 2004 can send information to the vehicle control module 826 to enact whatever type of gesture the user has provided;” also see [0513] “A function control module 2104 may receive information to control one more functions of a vehicle. Based on information from a gesture recognition module 834, the function control module 2104 may change one or more of the vehicle functions or settings, as prescribed in the user profile data described in conjunction with FIGS. 12A through 12D;” also see Fig. 25, “Control one or more functions”]
	But Ricci does not explicitly disclose wherein the included indication that the vehicle operation is intended by the first passenger is received from the first passenger without automated prompting, wherein vehicle operations are configured to cause the vehicle to implement vehicle actions.
	However, Herz teaches:
	wherein included indication that the vehicle operation is intended by the first passenger is received from the first passenger without automated prompting (Herz: Para 9 “Based at least in part on analysis of a particular gesture or some other signal obtained from the occupant, one of the options may be selected for implementation. An indication of the selection may be provided to the occupant, and the operation corresponding to the particular option may be initiated”; i.e. the occupant selected an option for implementation via gesture followed by indication of the selection without verification (automated prompting)), wherein vehicle operations are configured to cause the vehicle to implement vehicle actions (Herz: Para 9 “An indication of the selection may be provided to the occupant, and the operation corresponding to the particular option may be initiated”; Para 25 “operations may include accelerating or decelerating the vehicle, starting movement of the vehicle if the vehicle is in a stationary position, passing a vehicle on the right or on the left, changing lanes, parking the car in a selected parking lot or parking space, turning the vehicle, generating a signal detectable outside the vehicle (such as an audible signal via a horn, or a blinking of a turn signal), and so on”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method of Ricci with the feature of the included indication that the vehicle operation is intended by the first passenger is received from the first passenger without automated prompting, , wherein vehicle operations are configured to cause the vehicle to implement vehicle actions disclosed by Herz. One would be motivated to do so for the benefit of “using gestures and other occupant-generated signals for controlling the motion of autonomous or partially autonomous vehicles.” (Herz: Para 2)
 
Regarding claim 2, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
Ricci further discloses:
wherein the plurality of passenger profiles includes a second passenger profile designated for a second passenger, wherein the second passenger profile normalizes vehicle-control gestures differently than the first passenger profile. [[Ricci, Para. 434, Para. 439, Fig. 12A] “There may be one or more user records 1240 and associated data (i.e. one or more passenger profiles) stored within the data file 1204. As provided herein, the user can be any person that uses or rides within the vehicle or conveyance 104. The user may be identified in portion 1212;” also see [0439] “One or more gestures may be stored in portion 1232. Thus, the gestures used and described in conjunction FIGS. 11A through 11K may be configurable. These gestures may be determined or created by the user and stored in portion 1132. A user may have different gestures for each zone 512 or area 508 within the vehicle. The gestures that do certain things while driving may do other things while in a different area 508 of the vehicle 104. Thus, the user may use a first set of gestures while driving and a second set while a passenger. Further, one or more users may share gestures as shown in portion 1232;” also see Fig. 12A reproduced and annotated below]

    PNG
    media_image1.png
    570
    919
    media_image1.png
    Greyscale


Regarding claim 3, the combination of Ricci and Herz teaches the method of claim 2 as outlined above. 
Ricci further discloses:
identifying the first passenger based on at least one of a position of the first passenger in the vehicle, an input by the first passenger, or recognition of the first passenger; [[Ricci, Para. 434, Para. 490, Fig. 17] “The user (i.e. User 1 or User 2 in Fig. 12A) may be identified in portion 1212. For the vehicle 104, the user may include a set of one or more features that may identify the user. These features may be the physical characteristics of the person that may be identified by facial recognition or some other type of system. In other situations, the user may provide a unique code (i.e. an input) to the vehicle control system 204 or provide some other type of data that allows the vehicle control system 204 to identify the user…;” also see [0490] “The vehicle sensor data may then be used to compare against feature characteristics 1212 to identify a person, in step 1712;” also see Fig. 17 “1712 Identify person”] and 
selecting the first passenger profile based on the identity of the first passenger. [[Ricci, Para. 490] “A vehicle control system 204 can receive sensor data from vehicle sensors 242. The vehicle sensor data can be used by the vehicle control system 204 to determine that a person is in a zone 512 or area 508, in step 1708. The vehicle sensor data may then be used to compare against feature characteristics 1212 to identify a person, in step 1712. The vehicle control system 204 thereinafter may receive a gesture, in step 1716...Upon receiving the gesture, the vehicle control system 204 can compare the gesture to gesture characteristics in portion 1232 (i.e. gesture characteristics of a user profile of the identified user), in step 1720. The comparison may be made so that a statistically significant correlation between the sensor data or gesture data and the gesture characteristic 1232 is made. Upon identifying the gesture, the vehicle control system 204 can configure the vehicle 104 and/or react to the gesture, in step 1724. The configuration or reaction to the gesture may be as prescribed in the gesture characteristic 1232.”]

Regarding claim 4, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
Ricci further discloses:
wherein the first passenger profile is customized to the first passenger from training inputs previously received from the first passenger.  [[Ricci, Para. 215, Para. 486, Para. 487, Para. 488, Fig. 16] “FIG. 16 is a flow or process diagram of a method for storing one or more gestures associated with a user;” also see [0486] “Vehicle control system 204 may receive sensor data from sensors 242 to determine a person is occupying a zone 512 in an area 508 of the vehicle 104, in step 1608. The sensor data may provide characteristics for the person, in step 1612. The vehicle control system 204 may then use the characteristics to determine if the person can be identified, in step 1616…If the person is not identified, the vehicle control system 204 can characterize the person in step 1624 by establishing a new record in data structure 1204 using the characteristics, received from the sensors 242, for the features in portion 1212;” also see [0487] “Thereinafter, the vehicle control system 204 may determine if gestures are to be stored and associated with the user, in step 1628. The vehicle control system 204 may receive user input on a touch sensitive display or some other type of gesture capture region which acknowledges that the user wishes to store one or more gestures. Thus, the user may create their own gestures such as those described in conjunction with FIGS. 11A-11K. These gestures may then be characterized and stored in data structure 1204. If there are gestures to be stored, the method 1600 proceeds YES to step 1636;” also see [0488] “If gestures are to be stored, the vehicle control system 204 may store characteristics, in step 1636, as received from sensor 242 or from one more user interface inputs. These characteristics may then be used to create the stored gestures 1232, in data structure 1204. The characteristics may include what the gesture looks like or appears and also what affect the gesture should have. This information may then be used to change the configuration or operation of the vehicle 104 based on the gesture if it is received at a later time;” also see Fig. 16]

Regarding claim 5, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
Ricci further discloses:
receiving, from a remote computing device, the first passenger profile for application to vehicle-control gestures. [[Ricci, Para. 239, Para. 240, Para. 247, Fig. 2] “The vehicle control system 204 may communicate with a device or user interface 212, 248...Further, the symbol 212, 248 can represent a device that is located or associated with the vehicle 104. The device 212, 248 can be a mobile device, including, but not limited to, a mobile telephone, a mobile computer, or other type of computing system or device that is either permanently located in or temporarily associated with, but not necessarily connected to, the vehicle 104. Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein;” also see [0240] “The device or user interface 212, 248 can receive input or provide information to a user 216. The user 216 may thus interact with the vehicle control system 204 through the interface or device 212, 248. Further, the device 212, 248 may include or have access to device data 220 and/or profile data 252…The profile data 252 can be any type of data associated with at least one user 216…;” also see [0247] “Additionally or alternatively, the server (i.e. server 228 of Fig. 2) may be associated with profile data 252 as provided herein. It is anticipated that the profile data 252 may be accessed across the communication network 224 by one or more components of the system 200…the profile data 252, being stored in a cloud or in a distant facility, may be exchanged among vehicles 104 or may be used by a user 216 in different locations or with different vehicles 104;” also see Fig. 2, Profile Data 252 and device 212 and Server 228]

Regarding claim 9, the combination of Ricci and Herz teaches the method of claim 1 outlined above. 
Ricci further discloses:
wherein the indication includes at least one of an exaggerated gesture, a repeated gesture, a gesture performed more quickly than usual, or a non-visual input received in conjunction with the detected first vehicle-control gesture. [[Ricci, Para. 7, Para. 11, Para. 12, Para. 14] “Embodiments include a method for receiving a gesture in a conveyance, comprising: a vehicle control system, including a processor, receiving a gesture from a user; the vehicle control system identifying the received gesture; the vehicle control system sending a verification of the received gesture to the user; the vehicle control system determining if a confirmation is received in response to the verification; and if the confirmation is received, the vehicle control system controlling a function associated with the gesture;” also see [0011] “An aspect of the above method includes wherein the confirmation is a second gesture;” also see [0012] “An aspect of the above method includes wherein the confirmation is an audible confirmation;” also see [0014] “An aspect of the above method includes wherein the confirmation is a selection of a user interface device on the screen.”]

Regarding claim 11, claim 11 recites a system with substantially the same limitations as claim 1. Thus, these limitations of claim 11 are rejected on the same basis as claim 1 outlined above.
Independent claim 11 additionally recites a sensor configured to detect a vehicle-control gesture performed by a passenger; and a processor coupled to the sensor and configured with processor- executable instructions. 
Ricci further discloses:
	a sensor configured to detect a vehicle-control gesture performed by a passenger; [[Ricci, Para. 165, Para. 384, Para. 429, Fig. 7A] “The term “gesture capture” refers to a sense or otherwise a detection of an instance and/or type of user gesture. The gesture capture can be received by sensors in three-dimensional space,” also see [0384] “gestures may be provided by a user 216 and detected via one or more of the sensors as described in conjunction with FIGS. 6B-7A…one or more motion sensors 888 may receive gesture input from a user 216;” also see [0429] “Gestures that may be completed in three-dimensional space…may be completed in an area where a sensor, such as an optical sensor, infrared sensor, or other type of sensor, may detect the gesture;” also see Fig. 7A] and 
	a processor coupled to the sensor and configured with processor- executable instructions [[Ricci, Para. 237, Para. 238, Para. 248, Para. 255, Para. 489, Fig. 3] “The vehicle control system 204 can be any type of computing system operable to conduct the operations as described herein;” also see [0238] “The vehicle control system 204 may interact with a memory or storage system 208 that stores system data;” also see [0248] “the vehicle control system 204 may also communicate with one or more sensors 236, 242,” also see [0255] “The processor 304 may comprise a general purpose programmable processor or controller for executing application programming or instructions;” also see [0489] “An embodiment of a method 1700 for receiving a gesture and configuring the vehicle 104 based on the gesture may be as provided in FIG. 17. The method 1700 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium;” also see Fig. 3 wherein Sensor(s)/Sensor Subsystems 340 is coupled to Vehicle Control System 204 containing Processor 304 and Memory 308]

Regarding claim 12, claim 12 recites a system with substantially the same limitations as claim 2. Thus claim 12 is rejected on the same basis as claim 2 outlined above.

Regarding claim 13, claim 13 recites a system with substantially the same limitations as claim 3. Thus claim 13 is rejected on the same basis as claim 3 outlined above.

Regarding claim 14, claim 14 recites a system with substantially the same limitations as claim 4. Thus claim 14 is rejected on the same basis as claim 4 outlined above.

Regarding claim 15, claim 15 recites a system with substantially the same limitations as claim 5. Thus claim 15 is rejected on the same basis as claim 5 outlined above.

Regarding claim 19, claim 19 recites a system with substantially the same limitations as claim 9. Thus claim 19 is rejected on the same basis as claim 9 outlined above.

Regarding claim 21, claim 21 recites a non-transitory processor-readable medium having stored thereon processor-executable instructions with substantially the same limitations as claim 1. Thus, these limitations of claim 21 are rejected on the same basis as claim 1 outlined above. 
Independent claim 21 additionally recites a non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor of a vehicle control system to operate a vehicle in response to vehicle-control gestures. 
Ricci further discloses:
	A non-transitory processor-readable medium having stored thereon processor-executable instructions configured to cause a processor of a vehicle control system to operate a vehicle in response to vehicle-control gestures [[Ricci, Para. 489] “An embodiment of a method 1700 for receiving a gesture and configuring the vehicle 104 based on the gesture may be as provided in FIG. 17…The method 1700 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium” ]

	Regarding claim 22, claim 22 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 2. Thus, claim 22 is rejected on the same basis as claim 2 outlined above.

Regarding claim 23, claim 23 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 3. Thus, claim 23 is rejected on the same basis as claim 3 outlined above.

Regarding claim 24, claim 24 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 5. Thus, claim 24 is rejected on the same basis as claim 5 outlined above.

Regarding claim 28, claim 28 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 9. Thus, claim 28 is rejected on the same basis as claim 9 outlined above.

	Regarding claim 30, claim 30 recites a system with substantially the same limitations as claim 1 Thus, claim 30 is rejected on the same basis as claim 1 outlined above. When interpreted as indicated in the 112(f) Claim Interpretation section above, claim 30 additionally includes a processor and/or machine-executable instructions.
	Ricci further discloses a processor in Para. 237, Para. 238, Para. 248, Para. 255, Para. 489, and Fig. 3. Ricci further discloses machine-executable instructions in Para. 489.

Claims 6, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Herz in view of Gao et al. WO 2021179889 A1 (hereinafter Gao) and Ahire et al. US PG Publication 20210256316 (hereinafter Ahire).
	Ricci and Ahire were cited in a previous Office action.

Regarding claim 6, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
But the combination does not explicitly teach determining whether the first vehicle action associated with the detected first vehicle- control gesture is safe for the vehicle to execute;
determining a second vehicle action that is a safer alternative to the first vehicle action in response to determining the first vehicle action is not safe for the vehicle to execute; and
operating the vehicle to implement the second vehicle action.
	However, Gao teaches:
determining whether the first vehicle action 
determining a second vehicle action that is a safer alternative to the first vehicle action in response to determining the first vehicle action is not safe for the vehicle to execute; and 
operating the vehicle to implement the second vehicle action. [[Gao, Para. 107, Para. 141, Para. 176] “In S230…it is determined that the driver's operation of the first terminal is an abnormal operation, the driving assistance device or the driving assistance system will execute the first process. The first processing includes outputting instruction information and/or control information, the instruction information or the control information is used to indicate a second operation on the first terminal, or the first processing includes controlling the first terminal to perform the second operation. In other words, the first processing includes a response or adjustment to the first operation. Since the first operation is a misoperation, it is necessary to intervene or respond to the driver's first operation to avoid serious traffic accidents that may be caused by the first operation;” also see [141] “the second operation may also include other types or methods of operation, or other responses or adjustments to the first operation;” also see [176] “The first process includes outputting instruction information and/or control information…the first processing includes controlling the first terminal to perform the second operation”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Ricci and Herz to include the teachings of Gao. The modification would have been obvious because it accurately determines a misoperation which ensures that “unnecessary or offensive warnings can be avoided, the efficiency and accuracy of feedback or response to the driver can be improved, and the incidence of traffic accidents can be further reduced,” (see Gao, Para. 108).
But the combination does not explicitly teach determining whether the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute.
However, Ahire teaches:
determining whether the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute; [[Ahire, Para. 8, Para. 54, Para. 55] “…detect a gesture in a transport (i.e. vehicle), responsive to the gesture being detected, identify an action to be performed by the transport, identify currently engaged transport operations, determine whether performing the action will exceed a threshold transport operation level based on the currently engaged transport operations, and determine whether to perform or cancel the action corresponding to the detected gesture based on whether the threshold transport operation level will be exceeded,” wherein a transport is synonymous with a vehicle, see Ahire Para. 35;  also see [0054] “…the gesture identified and sent for processing may be permitted or denied depending on a maximum transport level (score), such as a numerical score which dictates whether the gesture will modify a current score in a manner that is unacceptable or acceptable to the transport operation. For example…if the gesture performs a distracting or increasingly dangerous activity, then the score may be higher, such as turning up the music volume, calling a contact number, speeding up the transport speed, etc…Given the current score of the transport's operation, which may be based on radio station selection, volume, transport speed, current mobile device function/calling status, etc., if the current gesture score plus the current transport score together exceed a maximum transport safe operation score, then the determination 122 operation may cause the received gesture to be denied 126 or permitted 124;” also see [0055] “…driving safety is a top priority. In-transport activities, such as talking on the phone, listening to the radio, having media playing in the backseat, using automated driving tools, etc. cannot be ignored when the occupants are attempting to perform additional gestures. At some point in-transport activities will exceed a safety measure score/level and gestures may be ignored, haptic feedback may be used, etc., to alert the occupants to modify their behavior prior to soliciting new actions via gesture.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Ricci, Herz, and Gao to include the teachings of Ahire. The modification would have been obvious because it would ensure that the vehicle would operate safely when performing an action in response to a gesture from an occupant.

Regarding claim 16, claim 16 recites a system with substantially the same limitations as claim 6. Thus claim 16 is rejected on the same basis as claim 6 outlined above.

Regarding claim 25, claim 25 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 6. Thus, claim 25 is rejected on the same basis as claim 6 outlined above.

Claims 7, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Herz further in view of Halder et al. US PG Publication 20190310627 (hereinafter Halder) and Ahire et al. US PG Publication 20210256316 (hereinafter Ahire).
	Ricci and Ahire were cited in a previous Office action.

	Regarding claim 7, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
	But the combination does not explicitly teach determining, prior to a determined delay period, whether the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute after the determined delay period in response to determining that the first vehicle action is not safe for the vehicle and occupants before the delay period ends; and operating the vehicle to implement the first vehicle action after the determined delay period in response to determining that the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute after the determined delay period.
	However, Halder teaches:
	determining, prior to a determined delay period, whether the first vehicle action 
	operating the vehicle to implement the first vehicle action after the determined delay period in response to determining that the first vehicle action [[Halder, Para. 7, Para. 230, Para. 233, Para. 235] “Based upon…the goal (e.g., change lanes, turn left/right, perform a specialized operation such as digging, scooping, etc.) to be performed…the autonomous vehicle management system is configured to generate a plan of action for the autonomous vehicle such that the goal (i.e. vehicle action) is achieved in a safe manner;” also see [0230] “In this example…the planned action is to wait for the neighboring vehicle to pass before changing lanes…one or more future scenarios can be simulated…to determine the likely state of the autonomous vehicle…at a certain point in the future (e.g., seven seconds from now);” also see [0233] “The screen 1720 comprises the same text output from FIG. 16, plus graphical elements 1705 and 1710 that respectively represent the possible positions of the neighboring vehicle and the autonomous vehicle after postponing the lane change, e.g., after waiting for seven seconds (i.e. a predetermined delay period);” also see [0235] “After making the decision to change lanes, a decision to wait for the neighboring vehicle to pass before changing lanes could have been made based on determining that the neighboring vehicle is traveling at a speed and/or acceleration that does not leave sufficient room to safely perform the lane change.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Ricci and Herz to include the teachings of Halder. The modification would have been obvious because it ensures that a vehicle action is performed in a safe manner (see Halder, Para. 7). 
	But the combination does not explicitly teach determining whether the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute. 
	However, Ahire teaches:
determining…whether the first vehicle action associated with the detected first vehicle-control gesture is safe for the vehicle to execute [[Ahire, Para. 8, Para. 54, Para. 55] “…detect a gesture in a transport (i.e. vehicle), responsive to the gesture being detected, identify an action to be performed by the transport, identify currently engaged transport operations, determine whether performing the action will exceed a threshold transport operation level based on the currently engaged transport operations, and determine whether to perform or cancel the action corresponding to the detected gesture based on whether the threshold transport operation level will be exceeded,” wherein a transport is synonymous with a vehicle, see Ahire Para. 35;  also see [0054] “…the gesture identified and sent for processing may be permitted or denied depending on a maximum transport level (score), such as a numerical score which dictates whether the gesture will modify a current score in a manner that is unacceptable or acceptable to the transport operation. For example…if the gesture performs a distracting or increasingly dangerous activity, then the score may be higher, such as turning up the music volume, calling a contact number, speeding up the transport speed, etc…Given the current score of the transport's operation, which may be based on radio station selection, volume, transport speed, current mobile device function/calling status, etc., if the current gesture score plus the current transport score together exceed a maximum transport safe operation score, then the determination 122 operation may cause the received gesture to be denied 126 or permitted 124;” also see [0055] “…driving safety is a top priority. In-transport activities, such as talking on the phone, listening to the radio, having media playing in the backseat, using automated driving tools, etc. cannot be ignored when the occupants are attempting to perform additional gestures. At some point in-transport activities will exceed a safety measure score/level and gestures may be ignored, haptic feedback may be used, etc., to alert the occupants to modify their behavior prior to soliciting new actions via gesture.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Ricci, Herz, and Halder to include the teachings of Ahire. The modification would have been obvious because it would ensure that the vehicle would operate safely when performing an action in response to a gesture from an occupant.

Regarding claim 17, claim 17 recites a system with substantially the same limitations as claim 7. Thus claim 17 is rejected on the same basis as claim 7 outlined above. 

Regarding claim 26, claim 26 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 7. Thus, claim 26 is rejected on the same basis as claim 7 outlined above. 

Claims 10, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci and Herz further in view of Jonghwa Yoon et al. KR 20180109826 A (hereinafter Yoon).
Ricci and Yoon were cited in a previous Office action.

Regarding claim 10, the combination of Ricci and Herz teaches the method of claim 1 as outlined above. 
But the combination does not explicitly teach determining whether the vehicle operation intended by the first passenger is safe for the vehicle or occupants; and operating the vehicle to implement a second vehicle action that is a safer alternative to the first vehicle action in response to determining that the vehicle operation intended by the first passenger is not safe for the vehicle or occupants.
However, Yoon teaches:
determining whether the vehicle operation intended by the first passenger is safe for the vehicle or occupants; and 
operating the vehicle to implement a second vehicle action that is a safer alternative to the first vehicle action in response to determining that the vehicle operation intended by the first passenger is not safe for the vehicle or occupants. [[Yoon, Para. 5, Para. 8, Para. 15, Para. 16, Para. 43, Para. 359, Para. 360] “…when a person does not recognize the danger recognized by the vehicle and enters a wrong command, it may be safe for the vehicle to perform the autonomous running while ignoring the user's command (i.e. vehicle must determine if the operation resulting from the command is safe);” also see [0008] “In addition, when the user command can not be reflected in the autonomous driving of the vehicle (i.e. because reflecting the command is unsafe), the embodiment of the present invention provides an autonomous driving vehicle that informs the user or moves to a position where the user command can be reflected to reflect the user command…;” also see [0015] “…only the user command corresponding to the driving environment of the vehicle is reflected in the running of the vehicle, thereby preventing the danger that may be caused by the user's erroneous judgment;” also see [0016] “Third, when the user command can not be reflected, the vehicle is moved to a position where the user command can be reflected, and the user's command is reflected so that the autonomous driving can be performed by reflecting the user's intention;” also see [0043] “The vehicle 100 may not reflect the user command to the running of the vehicle 100 when the vehicle running information and the user's instruction conflict (i.e. will not perform an action associated with the command if it is unsafe in current circumstances);” also see [0359] “If it is determined that the user command and the vehicle running information are in conflict, the controller 170 may determine a position where the user command can be reflected based on the vehicle running information and the user command;” also see [0360] “The control unit 170 can move the vehicle 100 to the determined position (i.e. perform a second vehicle action that is a safer alternative) and control the vehicle 100 based on the user command and the vehicle running information;”]
It would have been obvious to one of ordinary skill in the art to modify the method executed by a processor of a vehicle for operating the vehicle in response to vehicle-control gestures by a passenger as taught by the combination of Ricci and Herz to include these teachings of Yoon. The modification would have been obvious because it enables a vehicle to respect a user’s command to the greatest extent possible while operating safely. Also see at least Yoon, Para. 5: “even if the vehicle is autonomously traveling, there is a need to reflect the user's command to the running of the vehicle.”

Regarding claim 20, claim 20 recites a system with substantially the same limitations as claim 10. Thus claim 20 is rejected on the same basis as claim 10 outlined above.

Regarding claim 29, claim 29 recites a non-transitory processor-readable medium having processor-executable instructions with substantially the same limitations as claim 10. Thus, claim 29 is rejected on the same basis as claim 10 outlined above.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668